Case 1:19-cr-00064-RJD Document 16-1 Filed 03/19/19 Page 1 of 2 PageID #: 156



                                                    U.S. Department of Justice ^ ^


                                                   United States Attorney
                                                   Eastern District ofNew York
 MEB                                               271 Cadman Plaza East            p J LED
 F. #2018R02275                                    Brooklyn, New York 11201 m clerk's office
                                                                             us DISTRICT COURT E.D.N.Y.

                                                                             ik: MAR 1 9 2919 -k
                                                    March 12,2019
                                                                             BROOKLYN OFFICE
 TO BE FILED UNDER SEAL


 The Honorable Dearie
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

               Re:    United States v. Rodrigo Garcia Berkowitz
                       Criminal Docket No. 19-64(RJD^


 Dear Judge Dearie:

                The government respectfully submits this letter to request that the Court accept
 the guilty plea of the defendant Rodrigo Garcia Berkowitz in the above-captioned case. As
 the Court is aware,this defendant pled guilty before Magistrate Judge Steven M. Gold on
 February 8,2019. A copy of the transcript ofthe defendant's guilty plea is attached hereto.
 In addition, the government has also enclosed a proposed order accepting this guilty plea.
 The defendant consents to the government's motion.

                The government and the defendant respectfully request that this letter and the
 attached transcript be filed under seal. The defendant's cooperation has not been publicly
 revealed by the parties. Revealing the defendant's cooperation at this time, therefore, could
 engender harm to the defendant. See United States v. Doe.63 F.3d 121, 128(2d Cir. 1995)
 (danger to person may be compelling reason to override public's right of access in courtroom
 closure context). Moreover, unsealing this letter will likely harm the ability oflaw
 enforcement to secure current and future cooperation from persons similarly situated to the
Case 1:19-cr-00064-RJD Document 16-1 Filed 03/19/19 Page 2 of 2 PageID #: 157




 defendant, a fact that also weighs against public disclosure. United States v. Amodeo,71
 F.3dl044, 1050(2d Cir. 1995).

                                                  Respectfully submitted,

                                                  RICHARD P. DONOGHUE
                                                  United States Attorney

                                           By:     /s/ Mark E. Bini
                                                  Mark E. Bini
                                                  Assistant U.S. Attorney
                                                  (718)254-8761

 Enclosure


 cc:    Clerk ofthe Court(RJD)(by ECF)
        Kent Schaffer, Esq.(by e-mail)
        James Kennedy, Esq.(by e-mail)
